NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

INTEREST RECOVERY, INC., and              )
WILLIAM CRESCENZO;                        )
                                          )
             Appellants,                  )
                                          )
v.                                        )    Case No. 2D17-2879
                                          )
PAT FRANK, AS CLERK OF                    )
COURT OF THE THIRTEENTH                   )
JUDICIAL CIRCUIT IN AND FOR               )
HILLSBOROUGH COUNTY;                      )
SHEILA M. HENSLEY; JORGE L.               )
DE LA BARRA; et. al.,                     )
                                          )
             Appellees.                   )
                                          )

Opinion filed March 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Laurel M. Lee,
Judge.

Ann M. Allison of Allison Law Group,
Tampa, for Appellants.

David M. Caldevilla and Donald C.P.
Greiwe of de la Parte & Gilbert, P.A.,
Tampa; and Dale K. Bohner, General
Counsel for the Clerk, Tampa, for
Appellee Pat Frank, Clerk of the Court.

No appearance for remaining
Appellees.
PER CURIAM.

          Affirmed.


KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-